Citation Nr: 1508497	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for headaches.

7.  Entitlement to an initial rating greater than 10 percent for a lumbosacral spine disability.

8.  Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability beyond the time period from February 10, 2010, to May 31, 2010.

9.  Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left shoulder disability beyond the time period from November 9, 2012, to December 31, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to July 2007, including in combat in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (Agency of Original Jurisdiction or AOJ), which granted the Veteran's claim for a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability, assigning a 100 percent rating effective February 10, 2010, and a 20 percent rating effective May 1, 2010.  The Veteran disagreed with this decision in August 2010, seeking entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability beyond May 1, 2010.  He perfected a timely appeal in July 2012.

This matter also is on appeal from a September 2010 rating decision in which the AOJ determined, in pertinent part, that new and material had not been received sufficient to reopen the Veteran's previously claim of service connection for a TBI.  The Veteran disagreed with this decision in October 2010.  He perfected a timely appeal in July 2012.

The Board notes in this regard that the AOJ initially adjudicated the Veteran's service connection claim for a TBI in a June 2009 rating decision and then readjudicated this claim in the currently appealed rating decision issued in September 2010 on the basis of whether new and material evidence had been received sufficient to reopen this claim.  See 38 C.F.R. § 3.156(a) (2014).  A review of the Veteran's claims file shows that additional relevant service personnel records relevant to this claim were received by VA in October 2012 after the June 2009 rating decision was issued.  Accordingly, the Board has recharacterized this issue as listed on the title page of this decision.  See 38 C.F.R. § 3.156(c) (2014).

This matter next is on appeal from a September 2011 rating decision in which the AOJ denied, in pertinent part, the Veteran's claims of service connection for a bilateral elbow disability, a left knee disability, a left hip disability, and for sinusitis.  The Veteran disagreed with this decision later in September 2011.  He perfected a timely appeal in September 2013.

In a June 2012 rating decision, the AOJ granted the Veteran's claim of service connection for a lumbosacral spine disability and assigned a 10 percent rating effective June 23, 2010.  Because the initial rating assigned to the Veteran's service-connected lumbosacral spine disability is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The AOJ also extended the Veteran's temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability, assigning a 100 percent rating effective February 10, 2010, through May 31, 2010, and a 20 percent rating effective June 1, 2010.  Thus, this issue is as stated on the title page of this decision.

In an October 2012 rating decision, the AOJ denied the Veteran's claim of service connection for headaches.  The Veteran disagreed with this decision in December 2012.

In a March 2013 rating decision, the AOJ granted the Veteran's claim for a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left shoulder disability, assigning a 100 percent rating effective November 9, 2012, and a 20 percent rating effective January 1, 2013.  The Veteran disagreed with this decision in March 2013, seeking entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left shoulder disability beyond January 1, 2013.  He perfected a timely appeal in September 2013.  Thus, this issue is as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

A review of the Veteran's VBMS electronic paperless claims file shows that he filed an increased rating claim for service-connected PTSD in October 2014.  It appears that, although the AOJ has started development of this claim, it has not yet been adjudicated.  Thus, the Board does not have jurisdiction over this claim and it is referred to the AOJ for adjudication.

The issues of entitlement to service connection for a TBI and for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not experience any current bilateral elbow disability, left knee disability, left hip disability, or sinusitis which could be attributed to active service or any incident of service.

2.  The record evidence shows that the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, forward flexion limited to 80 degrees with painful motion beginning at 80 degrees and a mild vertebral fracture.

3.  The record evidence shows that the Veteran had right shoulder surgery on February 1, 2010.

4.  The record evidence shows that, on post-surgical outpatient chiropractic consult on May 12, 2010, the Veteran's right shoulder had improved and he was not on any work or daily restrictions; this is considered to be the end of his convalescence following right shoulder surgery on February 1, 2010.

5.  The record evidence shows that the Veteran had left shoulder surgery for a failed left labral tear on November 9, 2012.

6.  The record evidence shows that the Veteran's expected return to work date following his left shoulder surgery was February 8, 2013; this is considered to be the end of his convalescence following left shoulder surgery for a failed left labral tear on November 9, 2012.


CONCLUSIONS OF LAW

1.  A bilateral elbow disability was not incurred in or aggravated by active service nor may arthritis of the elbows be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  A left knee disability was not incurred in or aggravated by active service nor may arthritis of the left knee be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  A left hip disability was not incurred in or aggravated by active service nor may arthritis of the left hip be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  Sinusitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for an initial rating greater than 10 percent for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5237 (2014).

6.  The criteria for a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability beyond the time period from February 10, 2010, to May 31, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2014).

7.  The criteria for a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left shoulder disability have been met effective from November 9, 2012, through February 28, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May 2009, February and July 2010, July and November 2011, and in December 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  These letters also informed the Veteran to submit evidence demonstrating his entitlement to temporary total ratings based on surgical or other treatment necessitating convalescence associated with service-connected left and right shoulder disabilities.  The Veteran was informed further of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher initial rating claim for a lumbosacral spine disability is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support granting service connection for a bilateral elbow disability, a left knee disability, a left hip disability, or for sinusitis.  The evidence also does not support granting a higher initial rating for the Veteran's service-connected lumbosacral spine disability or a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability beyond the time period from February 10, 2010, to May 31, 2010.  By contrast, the evidence supports granting a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service- connected left shoulder disability from November 9, 2012, through February 28, 2013.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  The notice letters issued during the pendency of this appeal were issued prior to the currently appealed rating decisions; thus, all of the notice provided to the Veteran was timely.  Because the Veteran's service connection claims, higher initial rating claim for lumbosacral spine disability, and temporary total rating claim for a service-connected right shoulder disability are all being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  Similarly, because the Veteran's temporary total rating claim for a service-connected left shoulder disability is being granted, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable to the Veteran's higher initial rating claim for a lumbosacral spine disability.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

The Board observes that the Veteran seeks total disability ratings for his service-connected left and right shoulder disabilities beyond the time periods where he currently receives temporary total disability ratings.  In other words, the Veteran appears to be seeking an increased rating for each of these disabilities beyond the time periods where he currently receives temporary total disability ratings.  To the extent that Vazquez-Flores is applicable to these claims, the Board finds that the first and third elements of Vazquez-Flores were met by the notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disabilities had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment or he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disabilities had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disabilities.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disabilities and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received statements of the case in June 2012 and in August 2013 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Id.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for a lumbosacral spine disability, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard, 4 Vet. App. at 384.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service and the current nature and severity of his service-connected lumbosacral spine disability.  Given that the pertinent medical history was noted by the examiners, the examination reports of record set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Accordingly, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the service connection and higher initial rating claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  With respect to the Veteran's appeal for total disability ratings for his service-connected left and right shoulder disabilities beyond the time periods where he currently receives temporary total disability ratings, the Board notes that there is no duty to provide an examination or a medical opinion because such evidence would not be relevant to these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a bilateral elbow disability, a left knee disability, a left hip disability, and sinusitis during active service.  He specifically contends that he experiences daily disability in his elbows, left knee, left hip, and sinuses which is related to active service.  He also specifically contends that in-service exposure to burn pits while on active combat service in Iraq caused or contributed to his current sinusitis.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  The Court recently issued a decision adding tinnitus (as an "organic disease of the nervous system") to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).  With the exception of arthritis, a bilateral elbow disability, a left knee disability, and a left hip disability otherwise are not explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a).  As such, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable to these claims only to the extent that they each include a claim of service connection for arthritis of the affected joint(s).  Because sinusitis also is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination in October 2002, prior to his entry on to active service in January 2003, clinical evaluation of the Veteran's sinuses and upper extremities was normal.  (No box was checked for the Veteran's lower extremities on his enlistment physical examination report.)  The Veteran denied any relevant pre-service medical history.  The in-service examiner noted that the Veteran had a "stuffy noise in winter" that he treated with over-the-counter medication and a review of his systems was negative.

On outpatient treatment in June 2004, the Veteran complained of 1 day of left hip pain after being hit.  Objective examination showed tenderness in the mid-lateral left thigh, a full range of left hip motion with mild tenderness, full weight-bearing, and no bruising.  The assessment was mild muscle contusion.  The Veteran was advised to ice this area, take Motrin, and run at his own pace and distance for 3 days.

In October 2004, the Veteran complained of 3 days of left knee pain after hitting his left knee and ankle while getting in to a truck through the loading hatch.  Objective examination showed edema on the anterior portion of the left tibia, increased warmth on the left knee, and a full range of motion in the left knee.

On a Post-Deployment Health Assessment completed in January 2006 after he returned from a tour of duty in Iraq, the Veteran reported that he experienced a runny nose during and after this deployment.  He also denied being exposed to "smoke from burning trash or feces" during this deployment.  He reported being exposed to vehicle or truck exhaust fumes, jet fuel or other fuels, and sand/dust during this deployment.

On a Post-Deployment Health Assessment completed in October 2006 after he returned from another tour of duty in Iraq, the Veteran again reported that he currently experienced a runny nose.  He again denied being exposed to "smoke from burning trash or feces" and reported being exposed to vehicle or truck exhaust fumes, jet fuel or other fuels, and sand/dust during this deployment.

At his separation physical examination in April 2007, prior to his separation from service in July 2007, clinical evaluation of the Veteran showed a right elbow mass, normal sinuses, and normal lower extremities.  The Veteran reported an in-service history of chronic cough and frequent colds.  The in-service stated that there was an "unclear" history of a chronic cough while the Veteran was deployed to Iraq but he had "no cough now, likely allergy/bronchitis."

The post-service evidence shows that, on VA outpatient treatment in September 2009, the Veteran's complaints included sinus congestion with yellow drainage which had lasted for 4 days.  Physical examination showed normal respiratory efforts, clear lungs to auscultation bilaterally, and no crackles or rhonchi.  The assessment included acute sinusitis.  The Veteran was prescribed Augmentin twice daily for 10 days and Tylenol PM for aches.

On VA nose, sinus, larynx, and pharynx examination in June 2011, the Veteran's complaints included "nasal congestion all the time."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported "lots of sinus congestion" after his service separation "and states while he was in the military he would have sinus infections."  He also reported treating "his congestion with Claritin in the summer and Nyquil in the winter but does not help."  He experienced seasonal allergies and non-incapacitating episodes of sinusitis with since pain once a year lasting 7-14 days.  His current rhinitis symptoms were nasal congestion, excess nasal mucous, and a runny nose.  There was no breathing difficulty or speech impairment.  Physical examination showed no evidence of sinus disease, no soft palate abnormality, signs of nasal obstruction, or nasal polyps, septal deviation not due to trauma, no permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, or deformity of the nose, and no evidence of granulomatous infection or residuals of an injury to the pharynx.  A computerized tomography (CT) scan of the Veteran's sinuses showed no evidence of acute or chronic sinusitis and no fractures.  The VA examiner opined that the Veteran did not have a chronic sinus condition based on his normal CT scan showing no evidence of sinus disease.  He also opined that the Veteran's "runny nose condition is not caused by or a result of a chronic sinus condition.  He does not have any chronic sinus condition."  The diagnoses were nasal congestion and no evidence of chronic or acute sinusitis on CT scan.

On VA joints examination in June 2011, the Veteran's complaints included bilateral elbow pain and stiffness, a "lump" in the right elbow, left knee pain, left hip pain and stiffness.  "He really has not had medical care with his complaints."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran took non-steroidal anti-inflammatory drugs (NSAIDS) to treat his pain.  He experienced moderate flare-ups of bilateral elbow and left knee pain weekly which lasted for hours and mild flare-ups of left hip pain weekly which lasted for hours.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand more than 1 hour but less than 3 hours and could walk 1-3 miles.  Physical examination showed a normal gait, no inflammatory arthritis, left knee clicking or snapping, left hip tenderness, and bilateral elbow medial epicondyle tenderness.  X-rays of the right elbow showed no significant abnormality.  X-rays of the left elbow, left knee, and left hip were unremarkable.  The VA examiner opined that there was no evidence that the Veteran experienced chronic bilateral elbow, left knee, or left hip disabilities.  He also opined that the Veteran's current bilateral elbow, left knee, and left hip pain "are not chronic conditions and the clinical and radiological exams are normal."  He finally opined that the Veteran's current bilateral elbow, left knee, and left hip pain were not caused by or a result of active service.  The rationale for these opinions was that no chronic conditions were found on examination of the Veteran.  The diagnoses were left hip, left knee, and bilateral elbow pain, etiology unknown with a normal radiological and clinical examination.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for bilateral elbow disability, left knee disability, left hip disability, and for sinusitis.  The Veteran contends that he incurred each of these claimed disabilities during active service.  The record evidence does not support his assertions.  It shows instead that, although the Veteran continues to complain of pain in the elbows, left knee, and left hip, and also complains of a runny nose, he does not experience any current chronic bilateral elbow, left knee, or left hip disabilities or any current sinusitis which could be attributed to active service or any incident of service.  The Board acknowledges initially that the Veteran had active combat service in Iraq.  His essential contention that he injured his elbows, left knee, and left hip while in combat in Iraq appears to be consistent with the facts and circumstances of such service.  Thus, the Board concedes that the Veteran likely incurred bilateral elbow, left knee, and left hip injuries while on active combat service in Iraq.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In contrast, although the Veteran has asserted that his sinusitis began as a result of exposure to burn pits while in combat in Iraq, and although the Board already has conceded that the Veteran had active combat service in Iraq, the Board finds that the assertions of in-service exposure to burn pits while in Iraq is not "credible evidence" that this alleged exposure caused the Veteran to experience sinusitis while in Iraq.  The Veteran's available service treatment records (specifically, Post-Deployment Health Assessments) indicate that he specifically and repeatedly denied being exposed to burn pits following each of his multiple deployments to Iraq.  Thus, the Board cannot concede that the Veteran was exposed to burn pits while on active combat service in Iraq and consequently experienced sinusitis in service.  Id.  The Veteran's service treatment records also indicate that he complained of and was treated for left knee and left hip pain and a right elbow mass during active service.

Critically, the record evidence does not support finding that the Veteran currently experiences a bilateral elbow disability, a left knee disability, a left hip disability, or sinusitis which could be attributed to active service.  The post-service evidence indicates instead that, although the Veteran continues to complain of pain in his elbows, left knee, and left hip, and a runny nose, he does not experience any current chronic disability which could be attributed to active service or any incident of service.  The Board notes in this regard that the presence of a mere symptom (such as joint pain or nasal congestion) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran reported for the first time on VA examination in June 2011 that he had experienced sinus infections during active service, although none are documented in his available service treatment records, including after he returned from his multiple deployments to Iraq.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Following physical examination and a CT scan of the Veteran's sinuses, the June 2011 VA examiner opined that the Veteran did not have a chronic sinus condition based on his normal CT scan showing no evidence of sinus disease and the Veteran's "runny nose condition is not caused by or a result of a chronic sinus condition.  He does not have any chronic sinus condition."  Following VA joints examination in June 2011, a different VA examiner opined that the Veteran's complaints of pain in his elbows, left knee, and left hip were not related to active service.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for a bilateral elbow disability, a left knee disability, a left hip disability, or for sinusitis.  The Board observes that the Veteran reported on VA joints examination in June 2009 that he "really has not had medical care with his complaints."  This suggests that the Veteran's complaints of pain in his elbows, left knee, and left hip did not lead him to seek medical care.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a bilateral elbow disability, a left knee disability, a left hip disability, or sinusitis at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Board has conceded that the Veteran likely injured his elbows, left knee, and left hip while in combat in Iraq, there is no evidence of any current disability in any of these joints which could be attributed to service.  And there is no evidence of sinusitis at any time during the pendency of this appeal.  In summary, the Board finds that service connection for a bilateral elbow disability, a left knee disability, a left hip disability, and for sinusitis is not warranted.

The Board next finds that service connection is not warranted for arthritis of the bilateral elbows, left knee, or left hip.  The record evidence does not show, and the Veteran does not contend, that he experienced arthritis in any of these joints during active service or within the first post-service year (i.e., by July 2008) such that service connection for arthritis of the bilateral elbows, left knee, or left hip is warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection for arthritis of the bilateral elbows, left knee, or left hip is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of a bilateral elbow disability, a left knee disability, a left hip disability, and sinusitis have been continuous since service.  He asserts that he continued to experience symptoms relating to the elbows (a right elbow mass, bilateral elbow pain), the left knee (pain and stiffness), the left hip (pain and stiffness), and sinusitis (constant nasal congestion) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of these claimed disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a left knee, left hip disability, or sinusitis.  Specifically, the service separation examination report reflects that the Veteran was examined and, although a right elbow mass was found, his sinuses and lower extremities were normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including PTSD, a lumbosacral spine disability, bilateral shoulder dislocations, bilateral hearing loss, and tinnitus.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the bilateral elbows, left knee, left hip, or sinusitis.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined for VA adjudication purposes after service in July 2009, he did not report the onset of bilateral elbow, left knee, or left hip symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted elsewhere, the Veteran stated that he "really has not had medical care with his [joint] complaints."  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for a lumbosacral spine disability, a dental condition, bilateral shoulder disabilities, and for PTSD in April 2007, shortly before his service separation in July 2007, but did not claim service connection for a bilateral elbow disability, a left knee disability, a left hip disability, or sinusitis or make any mention of any relevant symptomatology.

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and the record evidence showing no current bilateral elbow disability, left knee disability, left hip disability, or sinusitis which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Initial Rating Claim

The Veteran contends that his service-connected lumbosacral spine disability is more disabling than currently evaluated.  He specifically contends that this disability has worsened significantly despite chiropractic and electronic stimulation treatment.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5242-5237 (degenerative arthritis of the spine-lumbosacral or cervical strain).  See 38 C.F.R. § 4.71a, DC 5242-5237 (2014).

Under the General Rating Formula, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected lumbosacral spine disability, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected lumbosacral spine disability, individually or collectively, shows marked interference with employment or frequent periods of hospitalization or otherwise indicates that the symptomatology associated with it is not contemplated within the relevant rating criteria found in the Rating Schedule.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination in October 2002, he denied all relevant pre-service medical history.  (No box was checked on clinical evaluation of the spine.)

On outpatient treatment in September 2005, the Veteran complained of low back pain which he rated as 7/10 on a pain scale (with 10/10 being the worst pain).  He denied experiencing any pain, numbness, or tingling in his legs.  He experienced low back pain "after repetitive lifting of walk lockers" for the past 11/2 weeks.  Physical examination showed normal posture and gait, abnormal straight leg raising right greater than left, normal reflexes, sensation, strength, and range of motion, and mild tenderness to palpation L5-S1.  The diagnosis was acute low back pain.

On December 2005, January 2006, and June 2006 Post-Deployment Health Assessments, the Veteran reported experiencing back pain during and after his recent Iraq deployments.  He was given orthopedic referrals in December 2005 and in January 2006 for low back pain.

At the Veteran's separation physical examination in April 2007, clinical evaluation of the spine was normal.

The post-service evidence shows that, on VA spine examination in September 2007, the Veteran complained of low back pain.  He reported that "he injured his lower back while lifting heavy objects several times during his military career.  He has had difficulties performing tasks requiring heavy lifting."  He had no current treatment for his low back pain.  Physical examination showed no objective abnormalities of the cervical sacrospinalis or thoracic sacrospinalis muscles, normal posture, head position, and gait, 5/5 motor strength, and normal sensation and reflexes.  Range of motion testing of the thoracolumbar spine showed flexion to 90 degrees with no pain on motion or additional limitation of motion on repetitive testing, extension to 15 degrees with no pain on motion or additional limitation of motion on repetitive testing, lateral flexion to 30 degrees in each direction with no pain on motion or additional limitation of motion on repetitive testing, lateral rotation to 30 degrees in each direction with no pain on motion or additional limitation of motion on repetitive testing.  X-rays of the lumbosacral spine were normal.  The Veteran was a full-time student and had not lost any time in the previous 12 months due to his low back pain.  The diagnosis was lumbago with low back pain.

On VA back (thoracolumbar spine) Disability Benefits Questionnaire (DBQ) in May 2012, the Veteran complained of low back pain since he "injured his back lifting 'wall lockers' while stationed in Iraq.  The pain has persisted since that time."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported constant low back pain which he rated as 2/10 on a pain scale (with 1/10 being the least pain) and flare-ups of low back pain which he rated as 7/10 on a pain scale.  His flare-ups of low back pain occurred once a week and he took 750 mg of Aleve for relief.  "He relates pain in his upper back to his left shoulder."  

Physical examination in May 2012 showed functional impairment due to less movement than normal and pain on movement, no localized tenderness to palpation, guarding or muscle spasm present but not resulting in an abnormal gait or spinal contour, 5/5 muscle strength, no muscle atrophy, hypoactive deep tendon reflexes, normal sensation, negative straight leg raising bilaterally, no radicular pain or any other signs or symptoms due to radiculopathy, no other neurologic abnormalities (such as bowel or bladder problems), no intervertebral disc syndrome, and a mild vertebral fracture.  The Veteran's vertebral fracture was described as "mild anterior wedging of the T11 and T12 vertebral bodies, thought due to old minor compression fractures.  There are associated mild hypertrophic degenerative changes.  Alignment and intervertebral disc spaces appear maintained."  Range of motion testing showed forward flexion to 80 degrees with painful motion beginning at 80 degrees, extension to 10 degrees with painful motion beginning at 10 degrees, lateral flexion to 20 degrees in each direction with no objective evidence of painful motion on the right and pain beginning at zero degrees on the left, lateral rotation to 30 degrees or greater in each direction with no objective evidence of painful motion on the right and painful motion beginning at 30 degrees or greater on the left.  The Veteran was able to perform repetitive testing with no additional limitation of motion.  The VA examiner stated, "It is painful [for the Veteran] to stand for prolonged periods and to bend or lift.  He is unable to perform physical work...He has arthritis in his lower thoracic spine."  This examiner also opined that it was likely that the Veteran's back condition was related to active service.  The rationale for this opinion was that there was documentation in the Veteran's claims file of an in-service back injury.  The diagnosis was thoracolumbar spine strain.

In statements on his September 2013 substantive appeal (VA Form 9), the Veteran asserted:

While at the time of my examination, my range of motion was slow, controlled, and extended beyond my normal limits.  However, moving through that range of motion was painful and was I forced to flexate [sic] further than I'm usually able to [sic].  When I wake up in the morning I am in pain and have to stretch which causes popping and much discomfort because I am able to begin my day.  I take over the counter pain meds such as Aleve to function daily.  Additionally, the physical therapy on my shoulders also causes extreme upper back pain.

On private outpatient chiropractic treatment in April 2014, the Veteran's complaints included low back stiffness/soreness and low back pain.  He rated his low back pain as 8/10 on a pain scale.  The chiropractor stated, "In my opinion, the [Veteran] presents with a significant neuromuscular skeletal health condition that chiropractic will have a positive therapeutic effect.  It is my expectation that the [Veteran] will benefit from full recovery or at least measurable improved function."  Objective examination showed a restricted range of motion with pain on palpation of the lumbar spine.  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 10 percent for a service-connected lumbosacral spine disability.  The Veteran contends that this disability is worsening despite chiropractic and electronic stimulation treatment.  The record evidence does not support the Veteran's assertions.  It shows instead that the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, forward flexion limited to 80 degrees with painful motion beginning at 80 degrees and a mild vertebral fracture (as seen on VA examination in May 2012).  The May 2012 VA examiner also found no localized tenderness to palpation, 5/5 muscle strength, no muscle atrophy, normal sensation, negative straight leg raising bilaterally, no radicular pain or any other signs or symptoms due to radiculopathy, no other neurologic abnormalities (such as bowel or bladder problems), and no intervertebral disc syndrome.  There was a mild vertebral fracture involving 2 thoracic spine vertebrae present.  The Veteran also had less movement than normal and pain on movement of the lumbosacral spine and guarding or muscle spasm not resulting in an abnormal gait or spinal contour.  A private chiropractor subsequently concluded in 2014 that, although the Veteran had a restricted range of motion in his lumbosacral spine (which was not defined in degrees), he likely would benefit from chiropractic treatment and experience "full recovery or at least measurable improved function" following treatment.  The Board notes that this finding by the Veteran's chiropractor in 2014 directly contradicts the Veteran's lay assertions that his service-connected lumbosacral spine disability is not improved despite continuing chiropractic treatment.  The evidence does not indicate that forward flexion of the Veteran's lumbosacral spine is limited to 60 degrees or less, guarding or muscle spasm results in an abnormal gait or spinal contour, or that he experiences ankylosis (whether favorable or unfavorable) in the entire thoracolumbar spine or the entire spine (i.e., a 20, 40, 50, or 100 percent rating under DC 5242-5237) such that an initial rating greater than 10 percent is warranted for this disability at any time during the appeal period. See 38 C.F.R. § 4.71a, DC 5242-5237 (2014).  There also is no indication that the Veteran's old vertebral fracture identified on VA examination in May 2012 is more than mildly disabling such that a higher initial rating is warranted for his service-connected lumbosacral spine disability.  Id.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 10 percent for his service-connected lumbosacral spine disability.  In summary, the Board finds that the criteria for an initial rating greater than 10 percent for a lumbosacral spine disability are not met.

The Board next finds that consideration of additional staged ratings for the Veteran's service-connected lumbosacral spine disability is not warranted.  See Fenderson, 12 Vet. App. at 119.  The record evidence shows that the Veteran has experienced the same level of disability due to his service-connected lumbosacral spine disability throughout the appeal period.  Thus, consideration of additional staged ratings for the Veteran's service-connected lumbosacral spine disability is not warranted. 

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbosacral spine disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected lumbosacral spine disability is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbosacral spine disability.  This is especially true because the 10 percent rating currently assigned for the Veteran's lumbosacral spine disability effective June 23, 2010, contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been a full-time student for part of the appeal period and was employed doing sedentary work for part of the appeal period.  The record evidence does not indicate that the mild symptomatology associated with his service-connected lumbosacral spine disability has interfered markedly with his employment or his work as a full-time student.  The evidence also does not indicate, and the Veteran does not contend, that he was hospitalized at any time during the appeal period for treatment of his service-connected lumbosacral spine disability.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Temporary Total Disability Ratings

The Veteran contends that the temporary total disability ratings assigned for his service-connected right shoulder disability from February 10, 2010, to May 31, 2010, and for his service-connected left shoulder from November 9, 2012, to December 31, 2012, should be extended.  He specifically contends that his post-surgical course following separate right and left shoulder surgeries in 2010 and in 2012, respectively, was complicated and prevented him from resuming normal activities beyond the dates when his current temporary total disability ratings ended.

Laws and Regulations

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  As relevant to the Veteran's currently appealed claim, a temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2014).

A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Factual Background

The record evidence shows that, on February 10, 2010, the Veteran had right shoulder surgery at a VA Medical Center (VAMC).  It was noted that the Veteran had chronic right shoulder instability, a traumatic right shoulder injury "several years ago," and recurrent right shoulder subluxations and dislocations "since that time."  The Veteran's right shoulder also had "failed conservative treatment."  The pre- and post-operative diagnosis was chronic right shoulder instability.  There were no complications.

On VA outpatient treatment on February 24, 2010, the Veteran was "not complaining of pain in his shoulder.  He is having difficulty sleeping because he does not normally sleep on his back and because of the [shoulder] immobilizer he is now forced to sleep on his back."  He was 2 weeks status-post right shoulder arthroscopy with Bankart repair and labral repair.  He had been to physical therapy "to get started on his exercises."  Physical examination showed 3 surgical incisions that were "healing well" with no evidence of bleeding, drainage, or infection, no tenderness to palpation in the shoulder.  The impression was doing well 2 weeks status-post right shoulder arthroscopy with Bankart and labral repairs.  The VA clinician stated that the Veteran would not be able to return to his job stocking boxes "for at least 3 months.  He knows that he is going to be off work for at least this time."

In March 2010, the Veteran was doing well and had no complaints.  He was "5 weeks out from a right shoulder arthroscopy with Bankart repair."  His physical therapy was "progressing well."  Objective examination showed his right shoulder "is in a shoulder immobilizer.  His incisions are well healed."  The assessment was 5 weeks status-post right shoulder arthroscopy and Bankart repair.  The VA clinician stated that the Veteran should be out of his shoulder immobilizer "by next week which is 6 weeks postoperative."

In April 2010, the Veteran's only complaint was "some nonpainful popping that occurs in the shoulder when he is moving it and exercising and I told him it is probably just scar tissue from various incisions and entry spots into the shoulder and some postoperative tissue edema that will improve with time."  It was noted that the Veteran "is following his restrictions which are no external rotation in an above shoulder height and positions such as a throwing position, and he is not to extend his shoulder too far."  

In an addendum dated on June 24, 2010, and included in the Veteran's VA outpatient treatment records, a VA staff occupational therapist stated that the Veteran had participated in 8 occupational therapy treatments between February 18, 2010, and May 12, 2010, when an evaluation was conducted "but not placed in note."  At the May 12, 2010, evaluation, range of motion testing of the right shoulder showed flexion to 145 degrees, abduction to 145 degrees, extension to 15 degrees, internal rotation above the waist, external rotation to 29 degrees.  The Veteran was discharged from occupational therapy.

In statements on his August 2010 notice of disagreement, the Veteran asserted that he should have been awarded a temporary total disability rating for his service-connected right shoulder until June 2010 because "I was attending physical therapy and unable to work until mid-June 2010."

On VA joints examination in October 2011, the Veteran complained that his left shoulder "now is painful, grinds and pops, and there is limited range of motion."  He also complained of left shoulder weakness, stiffness, instability or giving way but no locking, lack of endurance, occasional swelling, and tenderness.  A history of multiple left shoulder dislocations was noted.  He rated his daily left shoulder pain as 1-2/10 on a pain scale and reported flare-ups with "excessive use, playing basketball, reaching for seatbelt when driving, or even putting on a shirt."  His flare-ups "tend to last an hour [and] are treated with rest or Tylenol.  With flare-ups, there is always additional limitation of motion and functional impairment."  The Veteran used a sling "which he uses after a severe flare-up and he may use a sling for as much as 2 weeks." There was no surgery after a 2008 left shoulder surgery which corrected recurrent dislocations and no hospitalizations or inflammatory arthritis.  The Veteran currently worked in an office "and when he has to reach above his head it causes considerable pain."  He missed as much as 2 days of work per month due to his left shoulder "or [he] may go 3 months without missing [work] at all."  The Veteran was unable to paint the ceiling in the rooms at his home "or reach up to shelves or above his head to do home maintenance."  There were no adverse effects on his standing or walking.  He was right hand dominant.  

Physical examination of the left shoulder in October 2011 showed it was "held higher than the right" and slight tenderness at the acromioclavicular joint "and about the posterior shoulder" with no increased heat or swelling.  Range of motion testing of the left shoulder showed abduction to 124 degrees anteriorly and 81 degrees laterally with pain at the ends of motion "but not throughout the range of motion," inferior rotation to 57 degrees and external rotation to 45 degrees with pain at the ends of motion "but not throughout the range of motion," and adduction to 56 degrees and posterior extension of the straight arm to 26 degrees with pain at the ends of motion "but not throughout the range of motion."  The VA examiner stated, "The left shoulder is weak by at least 20% and with repetitive motion the weakness increases but the range of motion does not change."  X-rays of the left shoulder were normal.  The diagnosis was status-post left rotator cuff surgery with resultant pain and "rather significant limitation of motion.  It appears to this examiner that this Veteran's problem has not improved on the left as it has on the right and that pain and loss of range of motion are the most prominent issues that he is facing at this time."

Following VA general medical examination in May 2012, the VA clinician stated:

The Veteran is unable to do physical work because of his bilateral shoulder instability and his arthritis in his lower thoracic spine.  The Veteran recently had a dislocated left shoulder that prevents re-evaluation and [range of motion] of his left shoulder by orders of his orthopedic surgeon...The Veteran is capable of doing sedentary work and is currently employed in sedentary work.

The Veteran had left shoulder surgery at a VAMC on November 9, 2012.  The diagnosis/procedure was left shoulder arthroscopy with repair of labral tear.  

A review of a "Disability Claim Form - Physician's Statement," dated on November 29, 2012, and date-stamped as received by the AOJ on December 28, 2012, indicates that the Veteran was diagnosed as having left shoulder failed labral repair/anterior shoulder instability.  His symptoms first occurred on April 27, 2012.  He first consulted a clinician about this problem on June 15, 2012.  His disability began on November 9, 2012.  In response to the question of whether the Veteran currently was working, the private clinician who completed this form wrote, "N/A."  The Veteran's expected return to work date was February 8, 2013.  He did not require direct personal assistance to perform his activities of daily living and had not been hospitalized as a result of this diagnosis.

On VA shoulder and arm conditions DBQ on February 1, 2013, the Veteran's complaints included left shoulder pain.  The Veteran's history of multiple shoulder dislocations during active service and post-service left shoulder surgery in 2008 and in November 2012 and right shoulder surgery in 2010 was noted.  The Veteran currently was doing physical therapy on his left shoulder at home.  He was right hand dominant.  The Veteran reported that overuse of his shoulder "causes pain flares [and he was] still healing from the surgery."  Range of motion testing of the right shoulder showed flexion to 165 degrees with no objective evidence of painful motion and abduction to 170 degrees with no objective evidence of painful motion.  Range of motion testing of the left shoulder showed flexion to 140 degrees with painful motion beginning at 90 degrees and abduction to 165 degrees with painful motion beginning at 90 degrees.  The Veteran did not have additional limitation of motion following repetitive testing.  He experienced functional impairment due to less movement than normal, excess fatigability, and pain on movement.  

Physical examination in February 2013 showed tenderness to palpation of the joints/soft tissue/biceps tendon of the left shoulder, guarding of the left shoulder, 5/5 muscle strength in both shoulders, no ankylosis of the glenohumeral articulation (shoulder joint), negative impingement test, empty-can test, and external rotation/infraspinatus strength test, positive lift-off subscapularis test on the left shoulder, negative crank apprehension and relocation test, no acromioclavicular (AC) joint condition or tenderness to palpation, and negative cross-body adduction test.  There was a history of infrequent episodes of recurrent dislocation of the right shoulder and frequent episodes of recurrent dislocation of the left shoulder.  The Veteran's left shoulder "still has limited [range of motion] and pain but is only 4 months post" surgery.  X-rays of the left shoulder showed traumatic arthritis.  A June 2012 magnetic resonance imaging (MRI) scan of the Veteran's left shoulder showed findings consistent with prior glenohumeral dislocation with significant marrow edema in the deformed greater tuberosity of the left humerus, no acute fractures, irregularity and involvement of the anterior-inferior glenoid labral rim consistent with prior Bankart lesions, partly deficient labrum consistent with prior labral repair, partial under-surface tear and tendinopathy of the anterior infraspinatus fibers with no evidence of complete tear or muscle atrophy, AC joint arthritic change with thickened coracoacromial ligament worrisome for associated subacromial impingement, and an associated component of cartilage involvement in the anterior-inferior glenoid at the prior Bankart lesion.  The VA examiner stated that the Veteran "missed work during the surgical and recovery time."  He also stated that the Veteran "has 6 1-inch linear healed surgical scars on [the] left shoulder and 4 healed 1-inch linear healed surgical scars on [the] right shoulder."  The diagnoses were surgically repaired left labral tear, left AC joint arthritis, and surgically repaired right labral tear.

In statements on his March 2013 notice of disagreement, the Veteran stated that he should have been awarded a temporary total disability rating for his service-connected left shoulder "from November 09, 2012, until February 8, 2013, as this is the date I was released by my doctor to return to work."

Analysis

The Board finds that the Veteran is not entitled to a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability beyond the time period from February 10, 2010, to May 31, 2010.  The record evidence does not support the Veteran's assertions regarding his entitlement to additional periods of temporary total disability based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability beyond the time period for which a temporary total disability rating currently is in effect.  The Veteran had right shoulder arthroscopy on February 10, 2010.  On post-surgical outpatient treatment 2 weeks later on February 24, 2010, the VA clinician stated that the Veteran would be off work "for at least 3 months" (or until May 2010) due to convalescence following his right shoulder surgery.  The record evidence also indicates that the Veteran was out of his right shoulder immobilizer in late March or early April 2010, approximately 6 weeks post-surgery.  The Veteran still was under restrictions for right shoulder movement in April 2010.  He subsequently was discharged from VA occupational therapy following an evaluation on May 12, 2010 (although this information apparently was not entered in to his VA treatment records until June 10, 2010).  The date of the Veteran's discharge from VA occupational therapy on May 12, 2010, is considered to be the end of his convalescence following right shoulder arthroscopy on February 10, 2010.  Accordingly, the Veteran was entitled to a temporary total rating from February 10, 2010, to May 31, 2010 (the end of the calendar month in which his surgical convalescence had ended and he was discharged from VA occupational therapy).  See 38 C.F.R. § 4.30 (2014).  The Board notes in this regard that, although the October 2011 VA joints examination focused on the Veteran's left shoulder, the VA examiner who conducted this examination also stated that the Veteran's right shoulder had improved following surgery and physical therapy.  This persuasively suggests that entitlement to additional temporary total disability ratings is not warranted beyond the time period for which such rating already is in effect.

With the exception of the time period for which a temporary total disability rating already is in effect, the evidence does not show that the Veteran was hospitalized during the appeal period for treatment of a service-connected right shoulder disability which resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to additional temporary total disability ratings based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability.  In summary, the Board finds that the criteria for a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability beyond the time period from February 10, 2010, to May 31, 2010, have not been met.

By contrast, the Board finds that the evidence supports assigning a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with a service-connected left shoulder disability from November 9, 2012, through February 28, 2013.  The Veteran has contended that he is entitled to a temporary total disability rating for symptomatology associated with his service-connected left shoulder disability between November 9, 2012, the date of left shoulder surgery which necessitated convalescence, and February 28, 2013, the date that he was released to return to work following left shoulder surgery.  The Board agrees.  The record evidence also supports extending the temporary total disability rating assigned for the Veteran's service-connected left shoulder disability from November 9, 2012, through February 28, 2013.  It shows that, following left shoulder arthroscopy with repair of labral tear on November 9, 2012, a private clinician concluded in December 2012 that the Veteran would not be able to return to work until February 8, 2013.  VA shoulder and arm conditions DBQ on February 1, 2013, indicated that the Veteran still was doing physical therapy for his left shoulder at home at that time.  The February 2013 VA clinician stated that the Veteran had "missed work during the surgical and recovery time" following his November 2012 left shoulder surgery.  The Veteran also reported at this examination that overuse of his left shoulder "causes pain flares [and he was] still healing from the surgery."  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a temporary total disability rating for the Veteran's service-connected left shoulder disability from November 9, 2012, through February 28, 2013 (the end of the calendar month in which his surgical convalescence had ended), have been met.  See also 38 C.F.R. §§ 3.102, 4.30.  


ORDER

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to an initial rating greater than 10 percent for a lumbosacral spine disability is denied.

Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected right shoulder disability beyond the time period from February 10, 2010, to May 31, 2010, is denied.

Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected left shoulder disability effective from November 9, 2012, through February 28, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran also contends that he incurred a TBI and headaches during active service.  He specifically contends that he incurred a TBI after being injured by several improvised explosive devices (IEDs) while on active combat service in Operation Iraqi Freedom in Iraq.  He also specifically contends that he has experienced headaches continuously since he returned from combat in Iraq.  Having review the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a TBI, as noted in the Introduction, additional service personnel records were submitted by the Veteran in October 2012 in support of this claim after the initial adjudication in June 2009.  See 38 C.F.R. § 3.156(c) (2014).  These records demonstrate that the Veteran served in combat in Iraq and was part of a convoy when that convoy was attacked by enemy insurgents using IEDs.  A review of the Veteran's claims file also shows that, following VA TBI examination in June 2009, the VA examiner opined that it was less likely than not that the Veteran's TBI was related to active service.  The rationale for this opinion stated, in pertinent part, "By my read, [the Veteran's service treatment records] did not describe any IED exposure, headaches, or memory problems.  These factors, combined with evidence of head trauma after a fight in 2009, indicate that his headaches and memory problems are less likely than not to have been caused by military service."  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  The Board also notes in this regard that the evidence documenting the Veteran's in-service exposure to IEDs while in combat in Iraq was not available for review by the VA examiner in June 2009.  Accordingly, and given the length of time which has elapsed since the June 2009 VA TBI examination, the Board finds that, on remand, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his TBI.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

With respect to the Veteran's service connection claim for headaches, as also noted in the Introduction, the AOJ denied this claim in an October 2012 rating decision.  The Veteran disagreed with this decision in December 2012.  To date, the AOJ has not issued a Statement of the Case (SOC) on this issue.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, an SOC must be issued to the Veteran and his service representative on this claim.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claim of service connection for headaches.  A copy of any SOC should be included in the claims file.  This claim should be returned to the Board only if the Veteran perfects a timely appeal.
 
2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a traumatic brain injury (TBI) since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his traumatic brain injury (TBI).  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a TBI, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a TBI during active combat service in Iraq.  The examiner also is advised that service personnel records included in the Veteran's claims file confirm that his unit was attacked while on combat patrol in Iraq by enemy insurgents using improvised explosive devices (IEDs).  The examiner also is advised that the lack of in-service complaints of or treatment for a TBI is not persuasive evidence that it did not occur during active service.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


